DETAILED ACTION

Claims 1, 3, 4 and 7-9 and 20 have been amended. Claims 2 and 6 have been canceled. Claim 10 has been added. Claims 1, 3-5 and 7-10 remain pending in the application.
Claims 1, 8 and 9 are independent.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

This action is final.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment and Arguments

Applicant’s amendments to the Claims have avoided invoking 112(f) previously set forth in the Non-Final Office Action. As a result, all 112(f) interpretations have been withdrawn.



In the remarks, applicant argues in substance that the abstract ideas are applied to improving the results of a process control system.

The examiner respectfully submit that applicant has overlooked the fact that there is no such process control system recited in the claims. As a matter of fact, the abstract ideas have not been applied to any practical actions except generic computer functions. The abstract ideas have not been integrated into a practical application therefore the claims are not patent eligible.
 
Applicant's arguments regarding rejection under 35 U.S.C. § 103 have been fully considered but respectfully found not persuasive.

Independent claims 1, 8 and 9 have been amended to further specify:
evaluating a performance of the facility in the first state based on a difference between a performance value provided by a manufacturer of the facility that indicates the performance of the facility and data that indicates an estimated performance of the facility at the first estimated operating point.

In the remarks, applicant argues in substance that the combination of Ishi and Hiyama does not explicitly teach these features because Hiyama does not explicitly 

The examiner respectfully submit that applicant has overlooked the fact that Hiyama is not relied on teaching the characteristic of facility is the estimated heat exchange rate, Ishi is. In addition, Hiyama actually teaches the characteristic of facility is estimated ([0011] [0100] as a matter of fact, the static characteristic or the dynamic characteristic, such as linearity or span deviation, is the characteristic of measurement not measurement itself, in broadest interpretation, is estimated)
Hiyama is relied on teaching: 
design value could be heat exchange rate ([0006]);
the characteristics of the facility – performance of the facility, is estimated over time as a time-series data set starting with initial data, and is compared to design value - performance value provided by a manufacturer of the facility that indicates the performance of the facility, the initial value of the estimated characteristics of the facility is the estimated performance of the facility at the first estimated operating point. Actually, any estimated characteristics that before the last data in the time-series data set, by broadest interpretation, can be the estimated performance of the facility at the first estimated operating point ([0100]); and
Ishi teaches the estimated heat exchange coefficient is a facility performance deterioration characteristic (Abstract: SOLUTION).
Therefore the combination of Ishi and Hiyama teaches evaluating a performance of the facility in the first state based on a difference between a performance value 
Therefore Applicant's arguments regarding rejection under 35 U.S.C. § 103 are respectfully found not persuasive.

Xie CN 103499506 A is introduced in response to newly added claim 10. The teachings of Ishi, Hiyama and Higashi as disclosed in the previous office action are hereby incorporated by references to the extent applicable to the amended claims.

Another iteration of claim analysis has been made. Please refer to the corresponding sections of the claim analysis below for details.

Priority

Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on March 12th, 2018. It is noted, however, that applicant has not filed a certified copy of the PCT/JP2018/009589 application as required by 37 CFR 1.55.

Appropriate correction is required.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-5 and 7-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 

Regarding claim 1, the claim recites an evaluation apparatus comprising:
a simulator that is configured to use the processor to adjust a parameter that is set in the model so that a difference between an actual measurement value based on a process value of the facility in a first state and a first simulate value calculated by using the model is equal to or less than a threshold;
an estimation unit that is configured to use the processor to estimate 
a first estimated operating point that associates the adjusted parameter, the process value, and a time of the first state to indicate an operation state of the facility in the first state; and
an evaluation unit that is configured to use the processor to evaluate a change of an operation state of the facility based on a difference between the first estimated operating point and a second estimated operating point, wherein 
the simulator is configured to use the processor to adjust the parameter so that a difference between an actual measurement value and a second simulate value calculated by using the model is equal to or less than the threshold, the actual 
the estimation unit is configured to use the processor to estimate the second estimated operating point that associates the adjusted parameter, the process value, and a time of the second state to indicate an operation state of the facility in the second state, and
the evaluation unit further is configured to use the processor to evaluate a performance of the facility in the first state based on a difference between a performance value provided by a manufacturer of the facility that indicates the performance of the facility and data that indicates an estimated performance of the facility at the first estimated operating point.

The limitation of a simulator that is configured to use the processor to adjust a parameter that is set in the model so that a difference between an actual measurement value based on a process value of the facility in a first state and a first simulate value calculated by using the model is equal to or less than a threshold, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a simulator that is configured to use the processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a simulator that is configured to use the processor” language, “adjust” in the context of this claim encompasses the user manually change a parameter 
Similarly, the limitation of “estimate a first estimated operating point that associates the adjusted parameter, the process value, and a time of the first state to indicate an operation state of the facility in the first state”, “evaluate a change of an operation state of the facility based on a difference between the first estimated operating point and a second estimated operating point”, “adjust the parameter so that a difference between an actual measurement value and a second simulate value calculated by using the model is equal to or less than the threshold, the actual measurement value based on a process value of the facility in a second state that is temporally posterior to the first state”, “estimate the second estimated operating point that associates the adjusted parameter, the process value, and a time of the second state to indicate an operation state of the facility in the second state”, and “evaluate a performance of the facility in the first state based on a difference between a performance value provided by a manufacturer of the facility that indicates the performance of the facility and data that indicates an estimated performance of the facility at the first estimated operating point”, as drafted, are process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “estimate a first estimated operating point that associates the adjusted parameter, the process value, and a time of the first state to indicate an operation state of the facility in the first state” in the context of this claim encompasses the user manually plot out the adjusted 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because additional elements in the claim either merely further limiting the scope of abstract ideas, stating merely technical environment of these abstract ideas, for example, “a performance of the facility in the first state based on a difference between a performance value provided by a manufacturer of the facility that indicates the performance of the facility”. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the recited store ..., that is mere instruction to apply an exception using a generic computer and/or sensing component cannot provide an inventive concept. The recited processor, storage unit, simulator, estimation unit, evaluation unit, are recited at a high level of generality and are recited as performing generic functions routinely used in computer. The claim is not patent eligible.


Similar to claim 1, this judicial exception is not integrated into a practical application because additional elements in these claims either merely further limiting the scope of abstract ideas, stating merely technical environment of these abstract ideas, for example, “the facility is a compressor”. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Similar to claim 1, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the recited stores ..., acquires ..., and storing ..., that are mere instructions to apply an exception using a generic computer and/or sensing component cannot provide an inventive concept. The recited processor, storage unit, simulator, estimation unit, evaluation unit, database, computer and control system are recited at a high level of generality and are recited as performing generic functions routinely used in computer. The claims are not patent eligible.

Claim Rejections - 35 USC § 103


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ishi JP 2009163507 A in view of Hiyama JP 2002155708 A1.

Regarding claim 1, Ishi teaches an evaluation apparatus, comprising:
a processor ([0036] CPU);
a storage unit that is configured to use the processor to store a model modeling a state of a facility provided in a plant (Fig. 1 [0029] the tracking simulator 41);
a simulator that is configured to use the processor to adjust a parameter that is set in the model so that a difference between an actual measurement value based on a process value of the facility in a first state and a first simulate value calculated by using the model is equal to or less than a threshold (Figs. 1 & 2 [0029]-[0031] [0040] - [0043] - adjusting the heat transfer coefficient –the parameter until the difference between measured outlet temperature - measured value and simulated value below threshold, based on different flow rate – a process value);
an estimation unit that is configured to use the processor to estimate a first estimated operating point that associates the adjusted parameter, the process value, 
an evaluation unit that is configured to use the processor to evaluate a change of an operation state of the facility based on a difference between the first estimated operating point and a second estimated operating point, wherein
the simulator is configured to use the processor to adjust the parameter so that a difference between an actual measurement value and a second simulate value calculated by using the model is equal to or less than the threshold, the actual measurement value based on a process value of the facility in a second state that is temporally posterior to the first state, 
the estimation unit is configured to use the processor to estimate the second estimated operating point that associates the adjusted parameter, the process value, and a time of the first state to indicate an operation state of the facility in the second state (Figs. 1 - 4 [0029]-[0031] [0040] - [0043] [0046]-[0056] iteratively perform steps 2-5 to obtain the adjusted heat coefficient as operation time progresses –second state at operation time posterior to the first state, and evaluate the change of the heat coefficient vs flow rate cure after certain operation time or the change of heat coefficient vs time at constant flow rate);
the estimated heat exchange coefficient is a facility performance deterioration characteristic (Abstract: SOLUTION).
Ishi does not explicitly teach the characteristic of the facility in the first state based on a difference between a characteristic value provided by a manufacturer of the 
Hiyama teaches the characteristic of the facility in the first state based on a difference between a characteristic value provided by a manufacturer of the facility that indicates the characteristic of the facility and data that indicates an estimated characteristic of the facility at the first estimated operating point ([0006] [0011] [0100], the characteristics of the facility – performance of the facility, is estimated over time as a time-series data set starting with initial data, and is compared to design value - performance value provided by a manufacturer of the facility that indicates the performance of the facility, the initial value of the estimated characteristics of the facility is the estimated performance of the facility at the first estimated operating point. Actually, any estimated characteristics that before the last point in the time-series data set, by broadest interpretation, can be the estimated performance of the facility at the first estimated operating point).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ishi to incorporate the teachings of Hiyama because they all directed to performance evaluation of equipment. Comparing characteristic of facility to design value over time will help determine state of operation of the equipment.
Ishi teaches:

    PNG
    media_image1.png
    471
    604
    media_image1.png
    Greyscale

[0029] The heat exchange device diagnosis system 4 includes a tracking simulator 41, a table generation unit 42,a storage unit 43, and an analysis diagnosis unit 44. The tracking simulator 41 has a model formula (plant model) that is modeled in advance by a mathematical formula for simulating the operation of the plant 3, and the plant 3 and the plant 3 based on the actual measurement value, the operation amount, and the set value from the plant 3. A simulation function for calculating / estimating the operation of the heat exchange device 31 is provided. The tracking simulator 41 mainly estimates a flow rate flowing through the heat exchange device 31and an outlet temperature.
[0030] The tracking simulator 41 includes a parameter adjustment unit 41A. The parameter adjustment unit 41Asequentially and automatically adjusts the value of the tracking parameter (hereinafter referred to as an adjustment parameter) in the model formula based on the simulation result (hereinafter referred to as an estimated value) of the operation state of the plant 3 obtained by the tracking simulator 41. Has an adjustment function.
the parameter adjustment unit 41A handles a heat transfer coefficient indicating the characteristics of the heat exchange device 31 as an adjustment parameter, and the outlet temperature of the heat exchange device 31 is different between the actually measured value in the plant 3 and the estimated value calculated by the tracking simulator 41. Adjusts the heat transfer coefficient until the measured value matches the estimated value or the difference between the estimated value and the measured value falls within the allowable range.

    PNG
    media_image2.png
    849
    330
    media_image2.png
    Greyscale

[0040] …. In step SP1 of FIG. 2, the tracking simulator 41 acquires actual values such as a flow rate obtained by field devices in the plant 3, an inlet temperature and an outlet temperature of the heat exchange device 31, and a model formula is obtained based on the acquired actual values. Use the tracking simulation.
[0041] At this time, the tracking simulator 41 performs a tracking simulation that simulates the state quantity of the plant 3 and the state quantities such as the outlet temperature, the inlet temperature, and the flow rate of the heat exchange device 31 in real time in parallel with the actual operation in the plant 3. Then, the estimated values of the state quantities of the plant 3 and the heat exchange device 31 are obtained.
[0042] Here, when the inflow amount of the fluid in the plant 3 is changed, the flow rate flowing through the heat exchange device 31 is also changed. As a result, the temperature near the outlet of the heat exchange device31 (hereinafter referred to as the outlet temperature) is actually measured. The value and the tracking simulator41 may show different values.
[0043] In step SP2, the parameter adjustment unit 41A compares the measured value acquired from the plant 3 with respect to the outlet temperature of the heat exchange device 31 with the estimated value calculated and estimated by the tracking simulator 41, and the difference between the simulation values is within an allowable range. If it is determined that it is not within the allowable range, the heat transfer coefficient as an adjustment parameter is adjusted and applied to the model formula. If it is determined that the value is within the allowable range, the process proceeds to step SP3.
[0046] In step SP4, …, the table generating unit 42 maps the heat transfer coefficient with respect to the flow rate as shown in FIG. 3. A thermal coefficient table is created and stored in the storage unit 43.

    PNG
    media_image3.png
    393
    420
    media_image3.png
    Greyscale

[0047] For example, as shown in FIG. 3, a heat transfer coefficient (for example, 300 W / m 2 K) corresponding to a flow rate (for example, 350 kg / h) is assigned to the table generating unit 42.
[0048] The heat exchange device diagnostic system 4 repeatedly performs the operations of the above steps SP1to SP3, and stores the flow rate and heat transfer coefficient flowing through the heat exchange device 31 when the flow rate and heat transfer coefficient change over time is stable. The internal state of the long-term heat exchange device 31 is grasped.

    PNG
    media_image4.png
    464
    517
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    403
    456
    media_image5.png
    Greyscale

[0049] That is, the heat exchange device diagnostic system 4 repeatedly records the relationship between the heat transfer coefficient and the flow rate, thereby grasping the change trend of the secular change in the heat transfer coefficient of the heat exchange device 31 as shown in FIG. Can do.
[0050] For example, the heat transfer coefficient of the heat exchange device 31 at a flow rate of 350 kg / h is300 W / m2K when the plant is started up or when the device is replaced, while the heat transfer coefficient (●in FIG. 4A) is 300 W / m2K. When calculated immediately after stopping and repairing (immediately after regular repairs), the heat transfer coefficient (▲ in FIG. 4A) changes to 200 W / m2K. The tendency to change can be grasped.
[0051] In step SP5, the analysis / diagnosis unit 44 determines the deterioration of the heat exchange device 31based on the heat transfer coefficient table stored in the storage unit 43.
[0052] Specifically, the analysis / diagnosis unit 44 is based on the heat transfer coefficient table acquired from the tracking simulator 41, and the flow rate at which the estimated value (heat transfer coefficient of the heat exchange device) calculated and estimated by the tracking simulator 41 flows through the heat exchange device. It is determined that the heat exchanging device 31 is deteriorated when the value is below or above a predetermined threshold value every time.
[0053] In other words, the analysis / diagnosis unit 44 determines the deterioration of the heat exchange device based on the change tendency of the estimated value by the tracking simulator 41.
.[0054] For example, FIG. 4B is a graph showing the secular change of the heat transfer coefficient when the flow rate is 350 kg / h. The analysis / diagnosis unit 44 determines that the heat exchange device 31 has deteriorated because the heat transfer coefficient obtained at time T10 is lower than the predetermined threshold value 200 W / m 2 K as shown in FIG. 4B.
[0055] For this reason, the heat exchanger diagnostic system 4 can grasp the performance deterioration of the heat exchange device 31 based on the change tendency of the estimated value stored in the heat transfer coefficient table.
[0056] In step SP5, when the analysis / diagnosis unit 44 determines that the performance of the heat exchange device 31 has deteriorated, the analysis / diagnosis unit 44 proceeds to step SP6. If it is determined that the performance of the heat exchange device 31 has not deteriorated, the process returns to step SP2.
[0057] In step SP6, the analysis diagnosis unit 44 displays that the heat exchange device 31 is deteriorated on a display unit (not shown) or the like, or gives a deterioration determination result to an external device or operator of the heat exchange device diagnosis system 4. Output as an alarm.
Hiyama teaches:
[0006] The design value and the allowable value that are the basis of this adjustment are the plant operation plan at the time of construction of the power plant … and equipment design values of plant components (pressure loss, heat exchange rate, process efficiency operation range from the viewpoint of equipment efficiency and protection, etc.).
[0011] …, changes in the device characteristics such as linearity deterioration in input/output signal characteristics, span deviation, and zero drift can occur. …
[0100] Next, in step S2, a static characteristic or a dynamic characteristic obtained as a result of such an operation is compared with a design value or an initial value of the start of use of each characteristic which is input in advance, so that a time-series change (aging (Degradation, failure, etc.) can be understood. In addition, since it is possible to grasp individual characteristic changes in units of components such as the electrical/air conversion unit and the mechanical feedback function unit, it is possible that when this characteristic changes, it depends on what factors.

Regarding claim 3, Ishi further teaches the first state indicates a state of the facility during introduction of the facility ([0050] plant startup).

Regarding claim 4, Ishi further teaches the evaluation unit evaluates a change of a fluid passing through the facility based on the difference between the first estimated operating point and the second estimated operating point ([0040] the change evaluated is a change about fluid passing through the heat exchange).

Regarding claims 7-9, Ishi and Hiyama teach the claimed apparatus. Therefore, they teach the system, method steps and program for implementing the apparatus.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ishi in view of Hiyama as applied to claims 1, 3-4 and 7-9, further in view of Higashi US2016123341A12.


Higashi teaches the facility is a compressor, the actual measurement value based on the process value of the facility is a differential pressure between a suction pressure and a discharge pressure of the compressor, or a ratio of the suction pressure to the discharge pressure, and the parameter is a rotation speed of the compressor ([0066] [0032] [0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ishi to incorporate the teachings of Higashi because they all directed to performance evaluation of equipment. Applying the evaluation method to compressor will help evaluate operation state change of the compressor.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ishi in view of Hiyama as applied to claims 1, 3-4 and 7-9, further in view of Xie.

Regarding claim 10, the combination of Ishi and Hiyama does not explicitly teach the performance value provided by the manufacturer of the facility is based on the manufacturer's experimental data.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ishi to incorporate the teachings of Xie because they all directed to performance evaluation of equipment. A design value based on the manufacturer's experimental data will help provide product specification for the product.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.T./
Patent Examiner, Art Unit 2115


                                                                                                                                                                                     





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Ishi and Hiyama are the prior arts of record
        2 Higashi is the prior art of record